Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 07/15/22, after the Non Final Office Action on 04/22/22. Claim 2 has been cancelled; and claims 1, 3, 4, 15 have been amended. 
Claims 1, 3-15 are pending.

Allowable Subject Matter
Claims 1, 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independents claim 1 is the inclusion of the limitation 
“…a display area in which at least the plurality of image lines and the plurality of pixel electrodes are disposed; a common electrode disposed in the display area to overlap the plurality of pixel electrodes via an insulating film and partially disposed in an area outside the display area; a common wire, disposed in the area outside the display area, that supplies a common potential signal to the common electrode; a plurality of image lead wires drawn from the plurality of image lines into the area outside the display area and disposed to intersect the common wire via an insulating film; and a plurality of capacitance forming sections connected to the plurality of image lead wires in the area outside the display area and disposed to overlap at least either the common electrode or the common wire via an insulating film; wherein the capacitance forming sections include a plurality of common wire capacitance forming sections joined to the plurality of image lead wires and disposed to overlap the common wire via an insulating film; and the common wire overlaps the common electrode in the area outside the display area.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claim 3 is allowed by virtue of dependency.
The primary reason for the allowance of the independents claim 4 is the inclusion of the limitation 
“…a display area in which at least the plurality of image lines and the plurality of pixel electrodes are disposed; a common electrode disposed in the display area to overlap the plurality of pixel electrodes via an insulating film and partially disposed in an area outside the display area; a common wire, disposed in the area outside the display area, that supplies a common potential signal to the common electrode; a plurality of image lead wires drawn from the plurality of image lines into the area outside the display area and disposed to intersect the common wire via an insulating film; and a plurality of capacitance forming sections connected to the plurality of image lead wires in the area outside the display area and disposed to overlap at least either the common electrode or the common wire via an insulating film; wherein the capacitance forming sections include a plurality of common electrode capacitance forming sections disposed to overlap the common electrode via an insulating film in the area outside the display area; and the common wire overlaps the common electrode in the area outside the display area.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 4. Claims 5-14 are allowed by virtue of their dependency.
The primary reason for the allowance of the independents claim 15 is the inclusion of the limitation 
“…a display area in which at least the plurality of image lines and the plurality of pixel electrodes are disposed; a common electrode disposed in the display area to overlap the plurality of pixel electrodes via an insulating film and partially disposed in an area outside the display area; a common wire, disposed in the area outside the display area, that supplies a common potential signal to the common electrode; a plurality of image lead wires drawn from the plurality of image lines into the area outside the display area and disposed to intersect the common wire via an insulating film; and a plurality of capacitance forming sections connected to the plurality of image lead wires in the area outside the display area and disposed to overlap at least either the common electrode or the common wire via an insulating film; wherein the plurality of capacitance forming sections are configured to become smaller in area of overlap with at least either the common electrode or the common wire as the image lines to which the plurality of capacitance forming sections are connected via the image lead wires become larger in length.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 15.
Suzuki et al. US 2017/0123285 and Kim et al. US 2015/0092136 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871